DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
It is suggested to amend "has tensile" to "has a tensile" in line 2
It is suggested to amend "has proof" to "has a proof" in line 2 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
	Claim 1 recites in part: "contents of Mn, Zr and Sr being 0.10 to 0.50% by mass".  It is unclear if these contents of Mn, Zr, and Sr are individually 0.1-0.5 mass% or as a total.  
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Regarding claim 4,
	Claim 4 recites "the extruded material" possessing certain minimum tensile and proof stress properties.  It is unclear if these properties are required for the extruded material before and/or after the artificial aging.  Clarification is requested.  The Examiner will interpret this limitation in the broadest reasonable manner in light of the specification as filed, particularly p. 6, lines 14-20, to be drawn to the extruded material after aging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/169962 (reference made to English equivalent US 2019/0024224) in view of US 20070074791.
Regarding claims 1 and 3,
US '224 discloses a method of making an Al alloy extruded material comprising: extruding a casted billet [0023] with a composition that substantially overlaps the instantly recited composition [0012]; see the comparative table below (all values in wt%).



Element
Claim 1
US '224
Overlap
Zn
6.0-8.0
6.0-8.0
6.0-8.0
Mg
1.50-3.50
1.50-2.70
1.50-2.70
Cu
0.20-1.50
0.20-1.50
0.20-1.50
Zr
0.10-0.25
0.10-0.25
0.10-0.25
Ti
0.005-0.05
0.005-0.05
0.005-0.05
Mn
≤0.3
≤0.3
≤0.3
Sr
≤0.25
≤0.25
≤0.25
Mn+Zr+Sr
0.10-0.50
0.10-0.50
0.10-0.50
Al
Balance
Balance
Balance


The extruded Al alloy is then cooled at an average cooling rate of 450°C/min or less [0023], such as 50-450°C/min (i.e., within the instantly recited range of 50-750°C); while no final end temperature is recited in US '224, one of ordinary skill in the art would readily recognize that by using fan air cooling to perform quenching [0040,0059] the final quenching temperature of the extrusion would be about the temperature of the cooling air which is approximately ambient temperature or about 25°C.  Thus, the end temperature of the quenching of US '224 is substantially below 100°C.
	The cooled extrusion is then subjected to a two-stage artificial aging treatment of a first stage of aging at 90-120°C for 1-24h followed by a second stage of aging at 130-180°C for 1-24h [0062]; one or both of these aging steps meets the recitation of "subjecting the extruded material to a heat treatment at 110 to 270°C after the cooling".
US '224 does not disclose the limitation of "subjecting the extruded material to plastic working within a prescribed time after the heat treatment".
However, US '791 teaches for a similar extruded Al alloy product (abstract) that vehicle parts may be formed by subjecting the extruded product to bending [0034].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of bending the extruded Al alloy of US '224 to form a vehicle part as taught by US '791.
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
	The prior art of US '224 and US '791 disclose all of the claimed process steps of: casting a billet of the recited composition, extruding the casted billet, cooling the extrusion within the aforementioned range to a final temperature, performing a heat treatment within 110-270°C, plastic working (i.e., bending), and artificially aging (i.e., aging at a temperature above ambient).
	Therefore, selection of any order of process steps, such as one where the bending occurs between the two aging treatments, is prima facie obvious.
	Thus, a case of is prima facie obviousness has been shown for claims 1 and 3.
Regarding claim 2,
US '224 discloses that the casted billet has an average crystal average crystalized grain diameter (i.e., size) of 250 µm or less [0023].
Regarding claim 4,
US '224 discloses that the extruded aluminum may have a tension strength of 480 MPa or more and a 0.2% proof stress of 450 MPa or more [0021] after aging [0076].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 1,
These limitations are met by claims 1 and 2 of the reference patent. 
Regarding claim 2,
This limitation is present in claim 3 of the reference patent.
Regarding claim 3,
	These limitations are present in claim 1 of the reference patent.
Regarding claim 4,
This limitation is present in claim 4 of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738